DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilleland (U.S. Pub. No. 2019/0169980).
Regarding Claim 1, Gilleland discloses a well sensor system comprising: 
A first tubular (Gilleland: 17) having a throughbore, wherein the throughbore has a first landing shoulder (Gilleland: 19), a second tubular (Gilleland: 20) having a second landing shoulder (Gilleland: 21), wherein the first landing shoulder (Gilleland: 19) and the second landing shoulder (Gilleland: 21) cooperate to support the second tubular (Gilleland: 20) within the throughbore, a bore (Gilleland: Paragraph [0046]) and adjacent to the first landing shoulder (Gilleland: 19), wherein the bore (Gilleland: Paragraph [0046]) does not penetrate to the throughbore, and a sensor (Gilleland: 24) within the bore (Gilleland: Paragraph [0046]) capable of detecting the second landing shoulder (Gilleland: Paragraph [0043]).
Regarding Claim 2, Gilleland discloses the well sensor system of claim 1 wherein, the sensor (Gilleland: 24) transmits and receives an ultrasonic pulse (Gilleland: Paragraph [0045]).
Regarding Claim 3, Gilleland discloses the well sensor system of claim 1 wherein, the sensor (Gilleland: 24) is magnetic (Gilleland: Paragraph [0045]).
Regarding Claim 4, Gilleland discloses the well sensor system of claim 1 wherein, the sensor (Gilleland: 24) is a strain gage (Gilleland: Paragraph [0045]).
Regarding Claim 5, Gilleland discloses a well sensor system comprising: 
A first tubular (Gilleland: 17) having a throughbore, wherein the throughbore has a first landing shoulder (Gilleland: 19), a second tubular (Gilleland: 20) having a second landing shoulder (Gilleland: 21), wherein the first landing shoulder (Gilleland: 19) and the second landing shoulder (Gilleland: 21) cooperate to support the second tubular (Gilleland: 20) within the throughbore, at least two bores (Gilleland: Paragraph [0046]) within the first tubular (Gilleland: 17) and adjacent to the first landing shoulder (Gilleland: 19), wherein the at least two bores (Gilleland: Paragraph [0046]) do not penetrate to the throughbore, and a sensor (Gilleland: 24) within each of the at least two bores (Gilleland: Paragraph [0046]) are capable of detecting the second landing shoulder (Gilleland: Paragraph [0043]).
Regarding Claim 6, Gilleland discloses the well sensor system of claim 5 wherein, the sensor (Gilleland: 24) transmits and receives an ultrasonic pulse (Gilleland: Paragraph [0045]).
Regarding Claim 7, Gilleland discloses the well sensor system of claim 5 wherein, each sensor (Gilleland: 24) within a bore (Gilleland: Paragraph [0046]) is either a magnetic (Gilleland: Paragraph [0045]), ultrasonic, or strain gage sensor (Gilleland: Paragraph [0045]).
Regarding Claim 8, Gilleland discloses the well sensor system of claim 5 wherein, the sensors (Gilleland: 24) is magnetic (Gilleland: Paragraph [0045]).
Regarding Claim 9, Gilleland discloses the well sensor system of claim 5 wherein, the sensor (Gilleland: 24) is a strain gage (Gilleland: Paragraph [0045])
Regarding Claim 10, Gilleland discloses the well sensor system of claim 5 wherein, the sensor (Gilleland: 24) within each of the at least two bores (Gilleland: Paragraph [0046]) are capable of detecting the distance between the first shoulder and the second shoulder (Gilleland: Paragraph [0035]).
Regarding Claim 11, Gilleland discloses a well sensor system comprising: 
A first tubular (Gilleland: 17) having a throughbore, wherein the throughbore has a first landing shoulder (Gilleland: 19), a second tubular (Gilleland: 20) having a second landing shoulder (Gilleland: 21), wherein the first landing shoulder (Gilleland: 19) and the second landing shoulder (Gilleland: 21) cooperate to support the second tubular (Gilleland: 20) within the throughbore, at least two bores (Gilleland: Paragraph [0046]) within the first tubular (Gilleland: 17) and adjacent to the first landing shoulder (Gilleland: 19), wherein the at least two bores (Gilleland: Paragraph [0046]) do not penetrate to the throughbore, and a sensor (Gilleland: 24) within each of the at least two bores (Gilleland: Paragraph [0046]) are capable of detecting the second landing shoulder (Gilleland: Paragraph [0043]); 
Wherein, the sensor (Gilleland: 24) within each of the at least two bores (Gilleland: Paragraph [0046]) are capable of detecting the distance between the first shoulder and the second shoulder (Gilleland: Paragraph [0035]); 
Further wherein the signals from the sensors (Gilleland: 24) are provided to a logic controller (Gilleland: Paragraph [0063]).
Regarding Claim 12, Gilleland discloses the well sensor system of claim 11 wherein, the sensor (Gilleland: 24) transmits and receives an ultrasonic pulse (Gilleland: Paragraph [0045]).
Regarding Claim 13, Gilleland discloses the well sensor system of claim 11 wherein, each sensor (Gilleland: 24) within a bore (Gilleland: Paragraph [0046]) is either a magnetic (Gilleland: Paragraph [0045]), ultrasonic, or strain gage sensor (Gilleland: Paragraph [0045]).
Regarding Claim 14, Gilleland discloses the well sensor system of claim 11 wherein, the sensors (Gilleland: 24) is magnetic (Gilleland: Paragraph [0045]).
Regarding Claim 15, Gilleland discloses the well sensor system of claim 11 wherein, the sensor (Gilleland: 24) is a strain gage (Gilleland: Paragraph [0045]).
Regarding Claim 16, Gilleland discloses the well sensor system of claim 11 wherein, the logic controller (Gilleland: Paragraph [0063]) determines the orientation of the second tubular (Gilleland: 20) within the throughbore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679